PER CURIAM.
We are presented with a motion for appeal from a judgment entered in the Montgomery Circuit Court under which appellant, Peggy Patrick, was fined the sum of $50 and sentenced to confinement in jail for a period of six months for cutting and wounding another in sudden affray, an offense denounced by KRS 435.180.
We are of opinion that the court properly overruled appellant’s motion for a continuance and find that the record discloses no error prejudicial to the substantial rights of appellant.
The motion for appeal is overruled and the judgment is affirmed.